Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 19 and 20 are indefinite since they (system) depend upon claim 14 which is a method.  For further examination purposes, it is assumed that claims 19 and 20 are method claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Marc et al (‘070) in view of the PG-Publication to Woodward et al (‘410).
Marc et al discloses a method and system to deploy seismic data acquisition units off a vessel to perform a seismic survey in an aqueous environment.  The system (see Fig. 14) includes a mechanical attachment device (102) including a first member (1416) coupled to a second member (1418) via a pin (1402) that extends through the first member (1416) and the second member (1418), the first member (1416) configured to pivot about an axis formed by the pin (1402), a cavity (1406) formed by interlocking the first member and the second member, the cavity to receive a rope (1802) that extends through the cavity, and an opening (130) that extends away from a portion of the mechanical attachment device.
The differences between independent claims 1 and 14 and the specific embodiment (Fig. 14) noted above by Marc et al are that the claims additionally specify (a) a first protrusion, a second protrusion and a third protrusion all disposed in the cavity, and (b) the opening receives a lanyard to couple a seismic data acquisition unit to the mechanical attachment device.
Per difference (a), paragraph 0039 of Marc et al discloses another embodiment of a mechanical attachment device which specifically teaches plural protrusions located along the internal surface of the attachment device that allow the attachment device to hold or grab the cable so as to not allow slippage between the device and the cable.  It would have been obvious to one of ordinary skill in the art to have modified the above 
Per difference (b), Woodward et al teaches that coupling seismic data acquisition units or nodes to connectors (mechanical attachment devices) is commonly achieved using lanyard rope or cable (30).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Marc et al to use lanyard ropes or cables to couple the seismic data acquisition units to the mechanical attachment devices using the opening (130).  Independent claims 1 and 14 are so rejected.
Per claim 2, it is obvious to a skilled artisan that the rope (1802) does not include an attachment feature since the plural protrusions would provide for such.
Per claim 3, the number of protrusions is a matter of design choice and obvious to one of ordinary skill in the art.
	Per claims 4 and 15, see Figs. 41-48 of Marc et al.
	Per claims 5, 6 and 16, see Fig. 15, 1410, 1414.
	Per claims 7 and 17, it is implicit that the pin (1402) is placed with a slot (see Figs. 14 and 15).
	Per claims 8 and 18, see Marc et al, paragraph 0144.
	Per claim 9, see Marc et al, Fig. 43.
	Per claims 10, 11, 19 and 20, it implicit that the attachment device is attached to the rope prior to deployment and removed subsequent to retrieval.
	Per claims 12 and 13, see Marc et al, Fig. 53.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl